Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The indicated allowability of claims 1-11 is withdrawn in view of the newly discovered reference(s) to US 20100064176 to Negishi in view of US 20040208500 to Kiyosu.  Rejections based on the newly cited reference(s) follow.
           Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection based on different teachings of same prior art of Negishi has been relied on for rejection of claim 14.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10-11, 14-15, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20100064176 to Negishi in view of US Patent Application Publication Pub. No. US 20040208500 to Kiyosu.

        Regarding claim 1, Negishi discloses an information processing apparatus comprising (paragraph 62, 64; print server PS (information processing apparatus)): 
         at least one memory device that stores a set of instructions (paragraph 44; RAM 103 stores programs); and 
         at least one processor that executes the set of instructions to (paragraph 40-41; CPU): 
            interpret quality requirement data of a print job (paragraph 116-121; paragraph 79, 114, 122 ; CPU interprets the checked items of the preflight; preflight includes checking of whether font is embedded or not in the document; if alternating font is used instead of the originally requested font, then the quality of printing can be affected since it is not using the original font data; therefore checking of embedded font data in document data using preflight data is a quality requirement data by requiring certain embedded font to be used; paragraph 79, 114, 122, 126-128; CPU interprets the checked items of the preflight); 
            analyze print data of the print job (paragraph 116-118; document data (print data) is analyzed to check if embedded font is embedded in the document data); 
            compare a result of interpreting the quality requirement data and a result of analyzing the print data (paragraph 116-121; paragraph 79, 114, 122; paragraph 116-118; the analyzed preflight data including checking of embedded font result is compared with analysis of document data that includes determining whether embedded font is in document data); and 
            based on a result of the comparison, in a case where an object comprised in a print image corresponding to the quality requirement data of the print job is not present in the print data , cause a display to display a warning (paragraph 116-121; paragraph 79, 114, 122; paragraph 116-118; if preflight data (quality requirement data)  includes embedded font checking (font object data being part of quality requirement data) and if document data does not include this embedded font then warning related to preflight result is output on display (see paragraph 141-145); paragraph 55, 117; font data is used to form image data thereby font object data comprising print image).
However Negishi does not disclose quality requirement data of a print job received externally.
         Kiyosu discloses the quality requirement data of a print job received externally (paragraph 36, 103, 110, 147, 184; server receives preflight profile (quality requirement data) that is used for preflight checking of print data from external agency PC; preflight profile includes “verification of text/layout” as quality requirement for the print data)
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Negishi as taught by Kiyosu to provide for reception of quality requirement data from an external device.
        The motivation to combine the references is to provide downloading of quality requirement data for different user group from external system and provide storage for this quality requirement data such that it can be referred to at a later time using designated user information when print job data is to be checked for compliance (paragraph 103, 110).



           Regarding claim 10, see rejection of claim 1.
.

           Regarding claim 11, see rejection of claim 1. Further Negishi discloses a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute each step of a control method for an information processing apparatus (paragraph 44; CPU 101 executing program stored in RAM 103; paragraph 62, 64; print server PS (information processing apparatus)). 





           Regarding claim 14, Negishi discloses an information processing apparatus comprising (paragraph 62, 64; print server PS (information processing apparatus)):
     at least one processor or at least one circuit that causes the information processing apparatus to function as (paragraph 40-41; CPU):
        a receiving unit that receives print data (paragraph 62, 64, 65, 68; print server receives document data (print data)), and
       a notification unit that performs a predetermined warning notification based on an object described in the quality requirement data of the print data being not present in the print data (paragraph 116-121; paragraph 79, 114, 122 ; CPU interprets the checked items of the preflight; preflight includes checking of whether font is embedded or not in the document; if alternating font is used instead of the originally requested font, then the quality of printing can be affected since it is not using the original font data; therefore checking of embedded font data in document data is a quality requirement data by requiring certain embedded font to be used; embedded font is an object that is described in the preflight data (quality requirement data); when embedded font data (object) described in the preflight data is not present in the document data (print data), then warning is notified by CPU 101 (see paragraph 121)).
However Negishi does not disclose a receiving unit that receives quality requirement data of the print data.
          Kiyosu discloses a receiving unit that receives quality requirement data of the print data (paragraph 103, 110, 147, 184; server receives preflight profile (quality requirement data) that is used for preflight checking of print data; preflight profile includes “verification of text/layout” as quality requirement for the print data).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Negishi as taught by Kiyosu to provide for reception of quality requirement data from an external device.
        The motivation to combine the references is to provide downloading of quality requirement data for different user group from external system and provide storage for this quality requirement data such that it can be referred to at a later time using designated user information when print job data is to be checked for compliance (paragraph 103, 110).







           Regarding claim 15, Negishi discloses the information processing apparatus according to claim 14, wherein the predetermined notification indicates that the object described in the quality requirement data of the print data is not present in the print data (paragraph 121; when embedded font described in preflight data is not present in document data a warning indicating this fact is outpu).



           Regarding claim 27, Negishi discloses the information processing apparatus according to claim 14, wherein a color of the object is further described in the quality requirement data of the print data (paragraph 76, 80, 92, 122-124; preflight data (quality requirement data) describes the color of object other than special color).



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20100064176 to Negishi in view of US Patent Application Publication Pub. No. US 20040208500 to Kiyosu further in view of US Patent Application Publication Pub. No. US 20070086050 to Matsuda.

        Regarding claim 2, Negishi does not disclose the information processing apparatus according to claim 1, wherein in the warning screen, whether to stop or continue an execution of the print job is displayed to be enabled for selection by an operator of the information processing apparatus.
         Matsuda discloses wherein in the warning screen, whether to stop or continue an execution of the print job is displayed to be enabled for selection by an operator of the information processing apparatus (paragraph 38, 65-66; Fig. 9 displays warning screen that include options to suspend (stop) the RIP processing or continue the RIP processing for selection on the document processing device (information processing apparatus)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Negishi in view of Kiyosu as taught by Matsuda to provide job continuation process after warning display.
        The motivation to combine the references is to provide user option to suspend or continue a print processing after displaying warning that indicates the error so that the user can decide whether to continue to print a print job based on the user determining the type of errors displayed (paragraph 38, 65-66).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20100064176 to Negishi in view of US Patent Application Publication Pub. No. US 20040208500 to Kiyosu further in view of US Patent Application Publication Pub. No. US 20170068875 to Gerrits.
       Regarding claim 16, Negishi in view of Kiyosu does not disclose the information processing apparatus according to claim 14, wherein whether or not to perform the print data is selected by a user after the warning notification is performed. 
        Gerrits discloses wherein whether or not to perform the print data is selected by a user after the warning notification is performed (paragraph 14, 20; “color objects” subject to specific functionality such as spot color matching; paragraph 22, 40, 75, 81-82, 84; based on comparison if the quality setting of spot color matching is ON but the analyzed print data does not contain spot color “discrepancy” (inconsistency) is detected and is displayed as notification (warning) on user interface 110 as shown in Fig. 6; paragraph 75, 85-86; after notification, user can select whether to “solve the discrepancy” (not to perform print data) or to “proceed with current print data” (perform the print data) by selecting option 614).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Negishi in view of Kiyosu as taught by Gerrits to provide user option for executing print job following notification about the print job.
        The motivation to combine the references is to provide option for user to make changes to current settings to overcome inconsistency or option to execute the print job without changes being made so that the user is not forced to make changes in order to execute the job (paragraph 22, 40, 75, 81-82, 84, 86).


Claim 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20100064176 to Negishi in view of US Patent Application Publication Pub. No. US 20040208500 to Kiyosu further in view of WO 2020130024 to Maeda.
       Regarding claim 9, Negishi in view of Kiyosu does not disclose the information processing apparatus according to claim 1, wherein the quality requirement data is PRX (Print Requirement eXchange format) data.
        Maeda discloses wherein the quality requirement data is PRX (Print Requirement eXchange format) data (paragraph 18, 20, 25; PRX data (format) received).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Negishi in view of Kiyosu as taught by Maeda to use a format for specifying quality requirement for verifying print jobs.
        The motivation to combine the references is because the PRX format provides a single unified format that can be used among different users for describing the quality expectation for printed documents thereby simplifying the quality analysis for printed documents instead of having to interpret different quality requirement formats specified differently among the respective users (paragraph 6-7).



       Regarding claim 18, see rejection of claim 9.


Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20100064176 to Negishi in view of US Patent Application Publication Pub. No. US 20040208500 to Kiyosu further in view of US Patent No. 8817292 to Rodriguez.
       Regarding claim 19, Negishi in view of Kiyosu does not disclose the information processing apparatus according to claim 14, wherein the object is a predetermined code.
        Rodriguez discloses wherein the object is a predetermined code (column 7, lines 44-54; column 11, lines 11-25; preflight for data objects including barcode object).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Negishi in view of Kiyosu as taught by Rodriguez to provide barcode object as target for quality requirement checking process.
        The motivation to combine the references is to provide object related statistics of a print job including statistics of barcode type objects when quality determination of the print job is not satisfactory and provide option for user to accept the quality related report or repeat the quality related processing with modified print job (column 18, lines 24-68; column 20, lines 42-67; column 21, lines 1-45).

       Regarding claim 20, Rodriguez discloses the information processing apparatus according to claim 19, wherein the predetermined code is a barcode (column 7, lines 44-54; column 11, lines 11-25; preflight for data objects including barcode object).










Allowable Subject Matter

Claim 3-8, 17, 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150324158 to Harada.
US 20070086050 to Matsuda.
US 20090002741 to Ozawa.
JP 2018133670 to Sugawara.





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

07/12/2022